DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on March 29 and February 24, 2022 have been entered.
Claim 28 is canceled; claims 14 – 27, 29 – 31 are pending and have been considered on the merits.  All arguments have been fully considered.

Election/Restrictions
Regarding Applicant’s election of Group I, and species Lactobacillus reuteri, in the reply filed January 4, 2021, it is noted that the elected species has been deemed allowable over the prior art.  Pursuant to MPEP 803.02 III.C.2., the search and examination of the elected group has been extended to other non-elected species that falls within the scope of a proper Markush grouping that includes the elected species.  In the instant case, the search has been extended to bacterial probiotics that produce aryl hydrocarbon receptors as recited in claims 14, 18 – 25.
Regarding claim 17, it is noted that the claim recites an improper Markush group (see following rejection).  Specifically, bacterial probiotics do not produce each of the recited AhR agonists, for example, SU5416, CB7950998, Nimodipine, Flutamide, Atorvastatin, Leflunomide and Ginseng.  

Claim 17 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 17 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
The claim is drawn to a method for treating metabolic syndrome with a bacterial probiotic that produces an aryl hydrocarbon receptor, wherein the aryl hydrocarbon receptor (AhR) is selected from a recited Markush group.  While each of the recited elements may act as an AhR and share a common use, they do not share a single structural similarity since they are not all produced by a bacterial probiotic as required by the claim.  Specifically, bacterial probiotics do not produce SU5416, CB7950998, Nimodipine, Flutamide, Atorvastatin, Leflunomide and Ginseng.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  Specifically, applicant may delete the aforementioned AhR agonists from the claim to overcome this rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is drawn to a method for treating metabolic syndrome with a bacterial probiotic that produces an aryl hydrocarbon receptor, however is rendered indefinite for reciting “SU5416, CB7950998, Nimodipine, Flutamide, Atorvastatin, Leflunomide, Ginseng and natural AhR Agonists” as these compounds are not produced by bacterial probiotics.  It is unclear what may be included or excluded from the scope of the claim.  Please note the misspelling of “Nimodipine”.
In claim 17, the phrase “natural AhR Agonists” has not been adequately defined by the claim language or specification.  The Markush group requires AhR agonists to be produced by bacterial probiotics, and also recites compounds not produced by bacterial probiotics, rendering the phrase and scope of the claim indefinite.  
Claim 27 is rendered indefinite for requiring administration of an AhR agonist since the claim on which it depends does not recite administering an agonist, but rather a bacterial probiotic.  Thus, it is unclear how the scope of the claim is further limit.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim appears to require administering an AhR agonist rather than a bacterial probiotic as required by the claim on which it depends, thereby failing to further limit the claim on which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Interpretation
Regarding the following rejections, the recited compounds of claim 17 are not produced by bacterial probiotics.  As such, the claims are interpreted as administering the various compounds directly and not as compound produced by bacterial probiotics.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Previous rejections under 35 U.S.C. 102a1 as being anticipated by Otero et al. (EP 3 031 930) are withdrawn due to applicant’s reply and affidavit.  Specifically, applicant has shown that the bacteria recited in the prior art does not produce aryl hydrocarbons receptor (AhR) agonists and are therefore excluded by the claims.  Furthermore, while the prior art teaches administering Lactobacillus reuteri for treating metabolic syndrome and associated conditions, the prior art does not teach the method requiring administering strains that produce AhR agonists.   


Claims 14 – 15, 17, 29 – 31are rejected under 35 U.S.C. 102a1 as being anticipated by Averna et al. (2003).
Regarding claims 14, 15, 17, Averna teaches administering Atorvastatin for treating metabolic syndrome and associated disorders such as diabetes, cardiovascular disease and lipid abnormalities (abstract, p.244-246).
Regarding claims 29 – 30, since the methods administer the same compound to treat the same population for the same condition, it is determined that the same results would also inherently occur.
Regarding claim 31, it is noted that the conditions are recited in the alternative and are therefore not required limitations in the rejected claims.
The reference anticipates the claimed subject matter.

Claims 14 – 15, 17, 27, 29 – 31 are rejected under 35 U.S.C. 102a1 as being anticipated by Galleano et al. (2012).
Regarding claims 14, 17, 27, 29 – 30, Galleano teaches flavonoids and their metabolites can are effective in treating metabolic syndrome and associated diseases (abstract, conclusion) such as obesity, hypertriglyceridemia and insulin resistance (diabetes), and results include weight loss (p.88) and improved insulin resistance (o rglucose tolerance) (p.91).
Regarding claims 15 and 31, it is noted that the conditions are recited in the alternative and are therefore not required limitations in the rejected claims.
The reference anticipates the claimed subject matter.

Claims 14 – 15, 17, 27, 29 – 31 are rejected under 35 U.S.C. 102a1 as being anticipated by Li et al. (2014).
Regarding claims 14 – 15, 17, 27, 29 – 30, Li teaches oral administration of ginseng to prevent obesity and metabolic syndrome, wherein the methods results in reduced weight, improved glucose tolerance and insulin sensitivity (abstract).
Regarding claims 15 and 31, it is noted that the conditions are recited in the alternative and are therefore not required limitations in the rejected claims.
The reference anticipates the claimed subject matter.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 – 20, 22 – 24, 26 and 28 – 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 5 and 10 of copending Application No. 16/977 274 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to treating a metabolic syndrome by administering the same bacterial probiotics claimed in the reference application and for the same metabolic disease and the same treating population.  As such, when practicing the methods of the issued claims, one is inherently preventing metabolic syndrome and associated disorders.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant argues that the claims are not obvious over the claims of the cited copending application and acknowledges consideration of filing a terminal disclaimer.
However, it is noted that both claim sets are drawn to administering the same bacteria for the same conditions.  Specifically treating a metabolic syndrome by administering the same bacterial probiotics claimed in the reference application and for the same metabolic disease and the same treating population.  As such, when practicing the methods of the issued claims, one is inherently preventing metabolic syndrome and associated disorders.
Absent evidence of an unexpected result or advantage, the claims remain rejected.


Allowable Subject Matter
Claims 16 and 18 – 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699